DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, pages 2-3 of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18, 20-25 & 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2016/0213941).
Zhang

1. A medical system (e.g., see Fig 1) utilizing automatic pattern acquisition, the system comprising: respective electrodes configured for application to a body of a subject and configured to output a set of respective activation signals in response to electrical activity of a heart of the subject captured over a sequence of heartbeat intervals (e.g., via the disclosed ECG 1 and ECG2 that include the first and second electrode vectors between the electrodes 20/22); and a processor (e.g., via the disclosed control unit 144) configured to: classify a first heartbeat interval of the set of activation signals as a first morphological template; for a second heartbeat interval following the first heartbeat interval (e.g., via the disclosed use of gross morphology and beat-based analysis); compute a measure of similarity between the second heartbeat interval of the set of activation signals and the first morphological template; group the second heartbeat interval of the set of activation signals in a first morphological group with the first morphological template responsively to the measure of similarity exceeding a predefined threshold ; and classify the second heartbeat interval of the set of activation signals as a second morphological template responsively to the measure of similarity not exceeding the predefined threshold; and for a subsequent heartbeat interval: compute a measure of similarity between the subsequent heartbeat interval of the set of activation signals and at least one of a plurality of previously assigned morphological templates of respective morphological groups; group the subsequent heartbeat interval of the set of activation signals in one of the morphological groups of one of the previously assigned morphological templates responsively to the measure of similarity with the one previously assigned morphological template exceeding a predefined threshold; and classify the subsequent heartbeat interval of the set of activation signals as another morphological template responsively to the measure of similarity (e.g., via the disclosed step of using the results of the comparison of the beat to the template and determining whether the beat is a match of a non-match beat) with the previously assigned morphological templates not exceeding the predefined threshold {e.g., [0062]-[0065], [0085]-[0087], [0090]-[0096], [0100]-[0101] & (Figs 4 & 14)}.

2. The system according to claim 1, wherein the processor is configured to find a new morphological template for one of the morphological groups responsively to a number of heartbeat intervals of the set of activation signals in the one morphological group exceeding a given threshold size (e.g., [0090]-[0096]).

3. The system according to claim 2, wherein the processor is configured to select one of the heartbeat intervals of the set of activation signals most similar to other ones of the heartbeat intervals of the set of activation signals in the one morphological group as the new morphological template (e.g., [0085]-[0087]).

4. The system according to claim 1, further comprising a display, wherein the processor is configured to render to the display a user interface screen including respective ones of the morphological templates and indications of respective relative numbers of heartbeat intervals of the set of activation signals in respective ones of the morphological groups (e.g., via the disclosed external programmer to be sent diagnostic/event data to a patient’s physician, [0048]).


6. The system according to claim 4, wherein the indication includes a count and/or an activation percentage and/or an occurrence rate of the heartbeat intervals of the set of activation signals (e.g., via the disclosed step of determining the sample numbers/points that will be used to define the morphology analysis window) in the respective ones of the morphological groups (e.g., [0105]-[0108]).

7. The system according to claim 4, wherein the processor is configured to order the respective ones of the morphological templates in the user interface screen according to any one or more of the following: a count of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; an activation percentage or an occurrence rate of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; an earliest activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; or a latest activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups (e.g., [0105]-[0108]).

8. The system according to claim 4, wherein the processor is configured to select the respective ones of the morphological templates included in the user interface screen from the morphological templates according to any one or more of the following filters: a minimum count of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a minimum activation percentage or an occurrence rate of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a last activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a minimum consecutive sequence of heartbeat intervals in a same one of the morphological groups (e.g., [0095] & [0108]-[0109]).

9. The system according to claim 8, wherein the processor is configured to receive a user selection assigning a favorite of the morphological templates (e.g., via the disclosed ‘determined level of confidence’ of the beat-based analysis), the processor being configured to render the favorite in the user interface screen even if the favorite is not selected according to the one or more filters (e.g., [0126]-[0128]).

10. The system according to claim 4, wherein: the processor is configured to separately track: first respective numbers of heartbeat intervals of the set of activation signals added to the respective morphological groups prior to, and during, a verification period; and second respective numbers of heartbeat intervals of the set of activation signals added to the respective morphological groups during the verification period; and the processor is configured to render to the display the user interface screen, which simultaneously includes indications of the first respective numbers and the second respective numbers of heartbeat intervals added to the respective morphological groups (e.g., [0095] & [0108]-[0109]).

11. The system according to claim 10, wherein the processor is configured to emphasize a new morphological template created during the verification period (e.g., via the disclosed identified alignment shift and corresponding template [0099]-[0101]).


13. The system according to claim 1, further comprising a display, wherein the processor is configured to: compute respective measures of similarity between a pacing induced heartbeat interval of the set of activation signals and respective ones of the previously assigned morphological templates of respective morphological groups; andrender to the display a user interface screen including indications of the respective measures of similarity between the pacing induced heartbeat interval of the set of activation signals and the respective previously assigned morphological templates of the respective morphological groups ([0090]-[0096], [0100]-[0101]).

14. The system according to claim 13, wherein the processor is configured to render to the display the user interface screen including the respective previously assigned morphological templates and the indications of the respective measures of similarity between the pacing induced heartbeat interval of the set of activation signals and the respective previously assigned morphological templates of the respective morphological groups ([0090]-[0096] & [0100]-[0101]).

15.  A medical method utilizing automatic pattern acquisition, the method comprising: applying respective electrodes to a body of a subject; outputting by the electrodes a set of respective activation signals in response to electrical activity of a heart of the subject captured over a sequence of heartbeat intervals; classifying a first heartbeat interval of the set of activation signals as a first morphological template; for a second heartbeat interval following the first heartbeat interval: computing a measure of similarity between the second heartbeat interval of the set of activation signals and the first morphological template; grouping the second heartbeat interval of the set of activation signals in a first morphological group with the first morphological template responsively to the measure of similarity exceeding a predefined threshold; and classifying the second heartbeat interval of the set of activation signals as a second morphological template responsively to the measure of similarity not exceeding the predefined threshold; and for a subsequent heartbeat interval: computing a measure of similarity between the subsequent heartbeat interval of the set of activation signals and at least one of a plurality of previously assigned morphological templates of respective morphological groups; grouping the subsequent heartbeat interval of the set of activation signals in one of the morphological groups of one of the previously assigned morphological templates responsively to the measure of similarity with the one previously assigned morphological template exceeding a predefined threshold; and classifying the subsequent heartbeat interval of the set of activation signals as another morphological template responsively to the measure of similarity with the previously assigned morphological templates not exceeding the predefined threshold {e.g., [0062]-[0065], [0085]-[0087], [0090]-[0096], [0100]-[0101] & (Figs 4 & 14)}.

16. The method according to claim 15, further comprising finding a new morphological template for one of the morphological groups responsively to number of heartbeat intervals of the set of activation signals in the one morphological group exceeding a given threshold size (e.g., [0090]-[0096]).

17. The method according to claim 16, further comprising selecting one of the heartbeat intervals of the set of activation signals most similar to other ones of the heartbeat intervals of the set of activation signals in the one morphological group as the new morphological template e.g., ([0085]-[0087]).


18. The method according to claim 15, further comprising rendering to a display a user interface screen including respective ones of the morphological templates and indications of respective relative numbers of heartbeat intervals of the set of activation signals in respective ones of the morphological groups [e.g., 0048].


20. The method according to claim 18, wherein the indication includes a count and/or an activation percentage and/or an occurrence rate of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups (e.g., [0105]-[0108]).

21. The method according to claim 18, further comprising ordering the respective ones of the morphological templates in the user interface screen according to any one or more of the following: a count of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; an activation percentage or an occurrence rate of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; an earliest activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; or a latest activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups (e.g., [0105]-[0108]).

22. The method according to claim 18, further comprising selecting the respective ones of the morphological templates included in the user interface screen from the morphological templates according to any one or more of the following filters: a minimum count of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a minimum activation percentage or an occurrence rate of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a last activation of the heartbeat intervals of the set of activation signals in the respective ones of the morphological groups; a minimum consecutive sequence of heartbeat intervals in a same one of the morphological groups (e.g., [0095] & [0105]-[0108]).

23. The method according to claim 22, further comprising: receiving a user selection assigning a favorite of the morphological templates; and rendering the favorite in the user interface screen even if the favorite is not selected according to the one or more filters (e.g., [0126]-[0128]).

24. The method according to claim 18, further comprising separately tracking: first respective numbers of heartbeat intervals of the set of activation signals added to the respective morphological groups prior to, and during, a verification period; and second respective numbers of heartbeat intervals of the set of activation signals added to the respective morphological groups during the verification period, and wherein the rendering includes rendering to the display the user interface screen, which simultaneously includes indications of the first respective numbers and the second respective numbers of heartbeat intervals added to the respective morphological groups (e.g., [0095] & [0108]-[0109]).

25. The method according to claim 24, further comprising emphasizing a new morphological template created during the verification period ([0099]-[0101]).

27. The method according to claim 15, further comprising: computing respective measures of similarity between a pacing induced heartbeat interval of the set of activation signals and respective ones of the previously assigned morphological templates of respective morphological groups; and rendering to a display a user interface screen including indications of the respective measures of similarity between the pacing induced heartbeat interval of the set of activation signals and the respective previously assigned morphological templates of the respective morphological groups ([0090]-[0096], [0100]-[0101]).

28. The method according to claim 27, wherein the rendering includes rendering to the display the user interface screen including the respective previously assigned morphological templates and the indications of the respective measures of similarity between the pacing induced heartbeat interval of the set of activation signals and the respective previously assigned morphological templates of the respective morphological groups ([0090]-[0096], [0100]-[0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 12, 19 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0213941) in view of Fischell et al. (US 8,452,404).
Zhang discloses the claimed invention having a medical system and method comprising a  processer configured to display (e.g., via the disclosed external programmer) indications of respective relative numbers of heartbeat intervals of a set of activation signals in respective ones of the morphological groups except wherein said processor is further configured to render said indications including a histogram indicating said relative numbers of heartbeat intervals and wherein said display further includes a user interface screen including a graph of cardiac cycle length against time.  Fischell et al. teaches that it is known to display morphology changes in a selected number of heart beats occurring during specific cardiac events wherein said display may further provide an indication of cardiac memory via histograms, trend graphs, etc. [e.g., (col 29, lines 20-67) & (col 30, lines 20-50)].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Zhang with the use of displaying indications of cardiac heartbeats and morphology changes via a histogram and/or a trend graph as taught by Fischell et al. since such a modification would provide a medical system and method comprising a processer configured to display (e.g., via the disclosed external programmer) indications of respective relative numbers of heartbeat intervals of a set of activation signals in respective ones of the morphological groups wherein said processor is further configured to render said indications including a histogram indicating said relative numbers of heartbeat intervals and wherein said display further includes a user interface screen including a graph of cardiac cycle length against time for providing the predictable results pertaining to visually determine recent patterns in the provision of pacing  [e.g., Fischell, (col 29, lines 20-67) & (col 30, lines 20-50)].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792